Citation Nr: 0736364	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 10, 2002 
for total disability based upon individual unemployability 
due to service-connected disabilities (TDIU).

(Whether a July 1994 decision of the Board of Veterans' 
Appeals which denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a back disorder should be revised or reversed due to 
clear and unmistakable error (CUE) is the subject of a 
separate decision under a different docket number.)


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural history

The veteran served on active duty from July 1952 until July 
1956.  

In April 2002, the RO received the veteran's claim of 
entitlement to TDIU.  
The September 2002 rating decision granted entitlement to 
TDIU.  An effective date of April 10, 2002 was assigned.  The 
veteran disagreed with the assigned effective date and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in November 2003.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In September 2003, the RO issued a Statement of the Case 
regarding the veteran's claim of entitlement to an increased 
disability rating for his service-connected lumbar spine 
disability.  In that decision, the RO granted an increased 
disability rating, from 40 percent to 60 percent effective 
October 10, 1996.  To the Board's knowledge, the veteran did 
not file a substantive appeal as to this issue.  
Specifically, the subsequent correspondence has been limited 
to the issue of entitlement to an earlier effective date for 
TDIU.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Accordingly, the matter of increased disability for 
service-connected low back is not the subject of a perfected 
appeal and is no longer before the Board.  

In an April 2006 decision, the United States Court of Appeals 
for Veterans Claims (the Court) affirmed a December 2002 
Board decision which denied the veteran's claim for an 
effective date earlier than August 10, 1994 for entitlement 
to service connection of tinnitus.  The veteran's attorney 
sought appeal to the United States Court of Appeals for the 
Federal Circuit.  However, in June 2007 the Federal Circuit 
appeal was dismissed based upon a motion from the veteran.  
Accordingly, the Board's December 2002 decision is final, and 
the matter of an effective date earlier than August 10, 1994 
for entitlement to service connection of tinnitus is no 
longer before the Board.  


REMAND

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned date of April 10, 2002 
for his entitlement to TDIU.  

In the November 2003 substantive appeal, the veteran's 
attorney argued that the veteran has not received adequate 
notice under The Veterans Claims Assistance Act of 2000 
(VCAA).  In that regard, the Board notes that the veteran has 
not in fact received a VCAA notice letter specific to his 
earlier effective date claim.  The veteran was provided with 
a VCAA letter in August 2003 which referenced his earlier 
effective date claim; however, that letter provided the 
veteran with notice of the evidence needed for a successful 
claim of entitlement to service connection, not a claim for 
an earlier effective date.  

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  The Board cannot at this point say whether 
Nelson applies.  To do so would require assessing and 
weighing evidence prior to rendering a decision on the claim. 
See Locklear v. Nicholson, 20 Vet. App. 410, 416 (2006).

The Board acknowledges the veteran's attorney's request for a 
"retrospective medical opinion"  See the NOD dated October 
28, 2002, page 2.  It appears that the attorney would have VA 
obtain a medical opinion on the chance that someone would 
opine that the veteran was unemployable due to service-
connected disabilities sometime earlier than what the record 
now discloses.  However, as the Court has stated, VA's "duty 
to assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet.App. 470, 472 (1992) [emphasis as in 
original]; see also Counts v. Brown, 6 Vet.App. 473, 478-79 
(1994).  
The Board accordingly declines to remand this case for such 
an opinion.  

The veteran and his attorney are advised that while the case 
is in remand status, they have the opportunity to supplement 
the record by obtaining such a medical opinion, or any other 
evidence they believe may be supportive of the claim.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).  

Accordingly, the case is REMANDED for the following action:

1.   VBA should provide the veteran with a 
notice letter regarding his earlier 
effective date claim which complies with 
the notification requirements of the VCAA.  

2.  After the completion of any other 
development it deems necessary, VBA should 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
in whole or in part, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



